Citation Nr: 1630106	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  09-27 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating for lumbosacral strain, greater than 10 percent prior to September 29, 2009, and greater than 20 percent thereafter.

2. Entitlement to a higher (compensable) initial rating for bilateral hearing loss.

3. Entitlement to a higher initial rating, greater than 50 percent, for posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

J. Schulman, Counsel



INTRODUCTION

The Veteran had active service with the United States Marine Corps from February 1973 November 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2008, November 2009, and April 2010 decisions by the Winston-Salem, North Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In October 2013, the Board remanded these matters for additional development, including retrieval of outstanding treatment records and completion of VA examinations. The RO substantially complied with the remand directives, and the Board may properly proceed with the decisions below. See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Regarding representation, the file contains only two VA forms 21-22 Appointment of Veterans Service Organization as Claimants Representative. The first - received in January 2008 - identifies the State of North Carolina, Division of Veterans Affairs, and was revoked in April 2009. The second - received in December 2008 - is limited in scope to authorizing The American Legion to "release information to the [North Carolina Division of Veterans Affairs] and the county Veterans Service Officer in the County of [his] residence concerning [his] VA affairs." Since that time, some records have been sent on the Veteran's behalf by the Onslow County Veterans Service (OCVS) organization, however the organization is not recognized by VA as a representative nor has the Veteran specifically identified OCVS as his authorized representative.



FINDINGS OF FACT

1. Prior to December 8, 2008, a lumbosacral strain was productive of painful range of motion to greater than 30 degrees of flexion, greater than 120 degrees of combined range of motion, and no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

2. Since December 8, 2008, lumbosacral strain has been productive of moderate muscle spasms, forward flexion to limited 50 degrees, but no ankylosis of the entire thoracolumbar spine.

3. Throughout the initial rating period, bilateral hearing loss has been productive of average pure tone thresholds not worse than 42.5 decibels in the right ear and 45 decibels in the left ear, with 76 percent speech recognition in the right ear and 80 percent in the left.

4. Throughout the initial rating period, PTSD has been productive of occupational and social impairment, with symptoms including obsessional rituals, sleep and memory impairment, impaired impulse control and unprovoked irritability, social isolation and avoidance behaviors, and an inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1. Prior to December 8, 2008, the criteria for a rating in excess of 10 percent for lumbosacral strain were not met or approximated. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5237 (2015).

2. Since December 8, 2008, the criteria for a rating of 20 percent, but not higher, for lumbosacral strain have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5237 (2015).

3. The criteria for a compensable initial rating for bilateral hearing loss have not been met or approximated at any time during the rating period on appeal. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, Diagnostic Code 6100 (2015).

4. The criteria for an initial rating of 70 percent, and no higher, for PTSD have been nearly approximated throughout the rating period on appeal. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). Notice letters were sent to the Veteran in February 2008 and August 2009, prior to the initial adjudication of the claims on appeal. The notice included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA. The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO. The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). Further, appeal relating to hearing loss and PTSD arise from appeals of the initial evaluations following the grants of service connection. Once service connection is granted the claim is substantiated, and additional notice is not required. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims). 

Adequate notice was therefore provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under applicable VA laws and regulations. 

VA also has a duty to assist an appellant in the development of the claim. VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records
 . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment to the extent that such records have been identified by the Veteran - in addition to records from the Social Security Administration (SSA). These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board. The duty to assist was further satisfied by VA examinations in August 2008, September 2009, and May 2015 when examiners conducted physical examinations, were provided the claims file for review, recorded the Veteran's history, and provided factually supported and explained opinions. While the August 2008 and September 2009 VA examiners were not provided the Veteran's claims file for review, accurate histories were elicited from the Veteran regarding his PTSD, spine, and hearing loss. See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran). VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2015).

On several occasions, the Veteran has asserted that his September 2009 VA examination was inaccurate, and inadequate for rating purposes. For example, in July 2010, he wrote that his initial audiological evaluation had been rescheduled because "their machine was broken," and he believed that "there was not enough time in between the exams that would have allowed them to correctly calibrate the machine," noting that "when [he] had another examination, these results are worse than what was stated previously." 

The Board has reviewed the examination diagnostic report, and does not find any evidence of poorly calibrated equipment. Further, the matter of whether a medical device has been correctly calibrated is a complex and technical determination well beyond the lay competence of the Veteran. Layno v. Brown, 6 Vet. App. 465 (1994). While the Board has considered his statement, the assertion is of little value, and in the absence of evidence to the contrary the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011). If the equipment were faulty, the Board reasonably expects the examiner to have noted this fact, which she did not. To the extent that a subsequent audiogram in February 2010 showed substantially worse hearing disability symptoms, the results that examination itself were described as inaccurate by the facilitation audiologist. Thus, the 2009 VA examination is found to have been adequate for rating purposes. 

VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

Ratings, Generally

The Veteran's appeals for higher initial ratings for PTSD and bilateral hearing loss are from the initial assignments of disability ratings following the establishment of service connection. When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods in accordance with the facts found; such separate disability ratings are known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned). In contrast, the Veteran was previously awarded service connection and assigned an initial disability rating for a lumbosacral strain in a decision not on appeal. Rather, the Veteran seeks an increased rating for the disability. In claims for increased ratings, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings. In Hart v. Mansfield, the Court of Appeals for Veterans Claims (Court) held that staged ratings could also be assigned in claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings." Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

Disability evaluations are determined by evaluating the extent that a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). Further, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). The Board has considered applying alternate Codes to evaluate the Veteran's service-connected disabilities where applicable. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," see Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). 

Increased Ratings for Lumbosacral Strain

The Veteran's service-connected lumbosacral strain with bulging discs is rated as 10 percent disabling, effective December 1, 1993, and 20 percent disabling effective September 29, 2009. During both periods, his disability is evaluated under 38 C.F.R. § 4.71a Diagnostic Code (DC or Code) 5237 (2015), using the General Rating Formula for Diseases and Injuries of the Spine which provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a. 

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id. 

A 40 percent disability rating is assigned for, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. Id. A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. Id. 

For claims where symptoms of a neurologic defect have been claimed or found, 38 C.F.R. § 4.120 dictates that neurological conditions are to be rated in proportion to the impairment of motor, sensory or mental function. 38 C.F.R. § 4.120 (2015). In an October 2015 decision, the RO granted entitlement to service connection for radiculopathy of the lower right and left extremities associated with his service-connected lumbosacral strain. An appeal of these ratings is not before the Board.

The Veteran's lumbosacral strain has been 20 percent disabling since December 8, 2008, but has not been more than 20 percent disabling at any time during the period on appeal. Specifically, prior to December 8, 2008 lumbosacral strain was productive of painful range of motion to greater than 30 degrees of flexion, and greater than 120 degrees of combined range of motion, with no abnormal gait or abnormal spinal contour. Since December 8, 2008, the same disability has resulted in moderate muscle spasms, forward flexion to limited 50 degrees, and no ankylosis of the entire thoracolumbar spine.
 
In January 2008, the Veteran - who had been working as a truck driver - indicated on a state unemployment form that a back injury caused him to leave his job. Specifically, the injury resulted in pain on bending and pulling of heavy loads. In a statement to VA that same month, he reported a sharp pain in his lower back, and pain "after sitting or standing for short amounts of time," in addition to "difficulty bending over." X-ray imaging of the low back in February 2008 showed mild scoliosis, but the vertebral bodies and disc spaces appeared normal. Facet joint hypertrophy and sclerosis were present at the L5-S1 level, and bone density appeared normal.

On VA examination in August 2008, the Veteran reported stiffness and weakness, with intermittent low back pain occurring as often as three times a week and lasting up to 10 hours. Pain was elicited by physical activity and relieved by rest as well as over-the-counter pain medication. The Veteran was able to function with medication, and he denied any incapacitating episodes over the prior 12 months. Functional impairment included difficulty with driving, lifting, or bending at the waist, and his posture and gait were normal. Range of motion was described as "normal," and "[t]he lumbar spine [was] not in any fixed position or ankylosis." After repetitive use testing, there was additional limitation as a result of pain, fatigue, and lack of endurance, but no additional loss of range of motion. There was no evidence of intervertebral disc syndrome, and x-ray imaging was "negative." The examiner confirmed that the Veteran had "difficulty with prolonged bending at the waist standing or lifting heavy items as a result of his back condition."

In his December 2012 notice of disagreement, the Veteran asserted that he did not "feel that the exam results accurately stated [his] present situation with [his] back." Although specific ranges of motion were not identified, the examiner considered the functional effects of symptoms such as pain, fatigue, and lack of endurance, and the Board finds that examiner's conclusions to be highly probative in describing the Veteran's level of symptomatology at that time.

During a December 2008 assessment, the Veteran's private chiropractor noted moderate spasms in the low back. In January 2009, the Veteran had decreased lumbar range of motion, and pain on flexion, extension, and bilateral rotation. Moderate spasms were again noted in the lower back, and the Veteran presented with "moderate tender taut fibers over his lower back." Tenderness was also seen on palpation of the spine over the L3-5 range. Range of motion testing showed flexion to 60 degrees, extension to 25 degrees, and lateral flexion to 25 degrees bilaterally. During private evaluation on September 29, 2009, the Veteran's range of motion was unchanged, and the same moderate spasms were identified.

In December 2009, range of motion had substantially reduced to 20 degrees of forward flexion, zero degrees of extension, and zero degrees of right or left lateral flexion. The Veteran had pain in both flexion and extension, as well as in left and right rotation. There was "biomechanical joint dysfunction" over the L3-5 vertebral segments, and moderate spasms were again observed in the lower back.

On assessment in April 2011, the Veteran had lumbar flexion to 70 degrees "with pain," extension to 25 degrees, and bilateral lateral flexion to 25 degrees. In August 2012, his range of motion was only slightly changed, with flexion reduced to 60 degrees of motion, though no pain was noted. Range of motion in April 2013 was to 50 degrees of flexion with pain, to 20 degrees of extension with pain, to 25 degrees of left lateral flexion, and to 20 degrees right lateral flexion. In October 2013, his flexion was to 60 degrees with pain, but and he was "unable to perform lumbar extension" and "unable to laterally flex to his left and right" due to pain.

On VA examination in May 2015, the Veteran asserted that his back hurts every day, with an intensity of five to seven out of ten, limiting his ability to lift heavy objects. He had forward flexion to 55 degrees (with pain at 55 degrees), 30 degrees or greater motion in bilateral lateral flexion, and bilateral lateral rotation (with pain at 30 degrees or greater). With repetitive-use testing, forward flexion was to 50 degrees, and all other ranges of motion were reduced to 25 degrees. The Veteran had additional functional loss and impairment resulting from less movement than normal, weakened movement, and pain on movement. Muscle spasms were present, with localized tenderness or pain to palpation of the thoracolumbar spine described as mild to moderate in severity. 

The examiner described the Veteran's posture and gait as within normal limits, and recognized "contributing factors of pain, weakness, fatigability and/or incoordination" as components of the Veteran's low back symptomatology. He also commented that the Veteran had "approximately 5 degrees" of additional loss or motion in all directions during flare-ups or repeated use. Having reviewed a 2008 magnetic resonance imaging (MRI), concluded that the Veteran had continued progression of the previously diagnosed lumbosacral strain.

In the October 2015 decision that granted a 20 percent rating from September 29, 2009, the RO indicated that this was the first date on which private treatment records showed evidence of muscle spasms in the low back. Treatment reports in fact reflect evidence of nearly identical symptoms as early as December 8, 2008 when the Veteran's chiropractor "noted moderate spasms in the patient's lower back." Accordingly, the Board initially finds that a rating of 20 percent is warranted, effective December 8, 2008. A rating of greater than 10 percent cannot be granted prior to this date, however, as such a rating would require evidence of forward flexion limited to greater than 30 but less than 60 degrees, a combined range of motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. §4.71a.

Prior to December 2008, VA examination in August 2008 showed that the Veteran had "normal" range of motion. Although the examiner did not enumerate the exact limits of his range of motion, the examiner did describe that "normal" range of motion amounted generally to 90 degrees of forward flexion and 30 degrees of extension, rotation, and lateral extension. That the Veteran had pain, fatigue, and lack of endurance on repetitive motion was noted, but "[a]dditional limitation in degrees is zero," and his posture and gait were normal.

After December 8, 2008, a rating of greater than 20 percent is also not warranted. The rating criteria specify that a rating of greater than 20 percent for a lumbosacral disability may be granted only where forward flexion is limited to 30 degrees or less; or there is favorable ankylosis of the entire thoracolumbar spine. Id. Since December 2008, the Veteran's range of motion has been from 50 to 70 degrees of flexion in both private treatment records and on VA examination in 2015, and he was been without evidence of ankylosis. A notable exception to this consistency was in December 2009, when forward flexion was reduced to just 20 degrees of forward flexion. 

The Board finds that the limitation of motion described in December 2009 is both internally inconsistent, and inconsistent with the Veteran's overall disability picture. It is therefore of little probative value in assessing the Veteran's level of disability. Specifically, although the examination report suggested extremely limited range of motion, there is no other evidence of an exacerbation of the Veteran's symptoms, and he reported to his chiropractor that he was only "doing slightly worse than he was doing on his last visit," in September 2009 when he had normal forward flexion (to 60 degrees), and only slightly reduced ranges of motion in all other directions (to 25 degrees, where 30 degrees is "normal"). Further, though there was an extensive evaluation report associated with the December 2009 range of motion findings, there is no other evidence of a flare-up or exacerbation of symptoms.

In assessing the Veteran's rating, the Board has considered written statements from both himself and his wife. For example, in July 2009, the Veteran reported that he has "significant problems with [his] back," including "muscle spasms in [his] back." To the extent that such statements describe symptoms that are capable of lay observation, these statements are probative. Layno v. Brown, 6 Vet. App. 465 (1994). Similarly, in August 2015, the Veteran's wife indicated that she had witnessed the Veteran being unable to get out of bed, and that "[w]hen back spasms starts, he has to have complete bed rest for a number of days after seeing the doctor." This assertion is probative in describing that the Veteran has back spasms and remains in bed, however the need for "bed rest prescribed by a physician" as used under 38 C.F.R. § 4.71a, DC 5243, Note 2 of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is a medical determination beyond the competence of the Veteran or his wife to assert. 

Having evaluated the spine on schedular bases, the Board has also considered whether referral for an extraschedular rating is warranted for the same. The schedular rating criteria used to rate the Veteran's service-connected lumbosacral strain reasonably describe and assess his disability level and symptomatology. The criteria rate the disability on the basis of limitation of motion and the functional effects of symptoms such as muscle spasms. Further, the Veteran's limitation of motion is also evaluated in the context of the functional effects of pain, weakness, fatigability, incoordination, and similar symptoms. Thus, the demonstrated manifestations - namely pain, limitation of motion, and muscle spasms - are contemplated by the provisions of the rating schedule. The evidence does not show unique or unusual symptomatology that would render the schedular criteria inadequate.

Accordingly, even taking in to consideration factors such as weakness, fatigability, incoordination, and pain on movement, the Board concludes that the Veteran's lumbosacral strain was 20 percent disabling, but no higher, effective December 8, 2008, and has not been more than 20 percent disabling at any time during the period on appeal. All evidence has been considered and there is no doubt to be resolved. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Initial Rating for Bilateral Hearing Loss

In the November 2009 decision on appeal, the Veteran was awarded service connection for bilateral hearing loss and granted an initial noncompensable (zero percent) evaluation, effective July 28, 2009. The disability is rated under 38 C.F.R. § 4.85, DC 6100. Under this Code, hearing impairment evaluations are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered. See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992). The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears. See 38 C.F.R. § 4.85 (2015).

When the pure tone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral. 38 C.F.R. § 4.86(a) (2015). Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral. Thereafter, that numeral will be elevated to the next higher numeral. 38 C.F.R. § 4.86(b).

After reviewing the entire claims file, the Board finds that the Veteran's bilateral hearing loss has not been compensably disabling at any time during the period on appeal. Specifically, average pure tone thresholds have been no worse than 42.5 decibels in the right ear and 45 decibels in the left ear, with 76 percent speech recognition in the right ear and 80 percent in the left.
 
In July 2009, the Veteran wrote that when talking to others, he "look[s] at their lips to see what they are saying," and that he is "always having to crank up the radio, tv, etc." and his wife had told him that his volume selections are "way too loud and that [he is] unable to hear her." In support of the Veteran's report, his wife wrote in August 2015 that "[i]n order to hear, [the Veteran] has to have the television up so loud, that we cannot enjoy television in the same room. We have our separate rooms where we watch TV. If I am talking to him, most of the time I have to face him so he can read my lips, in order to get the complete conversation."

The Veteran and his wife are competent to report on symptoms that are capable of lay observation such as the use of higher volume when listening to a television or radio, and the Veteran's difficulty understanding others when not facing them. Layno v. Brown, 6 Vet. App. 465 (1994). However, determining the appropriate rating for service-connected hearing loss is based on a mechanical application of the rating criteria, and in particular, the Veteran's pure tone thresholds and speech recognition capabilities using the Maryland CNC word list.

On the authorized audiological evaluation during a September 2009 VA examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
45
45
40
LEFT
45
45
45
45
45

Speech audiometry testing using the Maryland CNC word list revealed speech recognition ability of 84 percent in the right ear and 80 percent in the left. The Veteran reported needing to turn up the volume on devices to hear them, and indicated that he must watch people when they talk in order to read their lips. The examiner diagnosed sensorineural hearing loss.

The Veteran underwent a private audiological evaluation, on referral from VA, in February 2010, which revealed pure tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
50
55
55
LEFT
50
50
40
50
55

Speech discrimination was 100 percent in the left ear and 75 percent in the right ear, though the method of testing was not identified. Near the top of the report, the evaluating audiologist indicated that the audiogram accuracy was "poor," and the Board thus finds the audiogram results to be of no probative value in assessing the Veteran's level of hearing loss. In addition to the test's "poor" accuracy, without knowing the type or method of testing used in assessing speech discrimination, there is no audiometric data from this assessment that can be used or considered for rating purposes.

On authorized audiological evaluation during his May 2015 examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15
20
25
LEFT
25
25
25
15
35

Speech audiometry testing, again using the Maryland CNC word list, revealed speech recognition ability of 76 percent in the right ear and 80 percent in the left ear. The Veteran told the examiner that he often must ask others to repeat themselves, and that he has difficulty hearing in the presence of background noise. With regard to the functional impacts of his hearing loss, the examiner recognized the Veteran's reports of needing to ask others to repeat themselves and his difficulty hearing when background noise was present.

Using the audiometric findings most beneficial to the Veteran - those from his September 2009 VA examination - average pure tone thresholds between 1000 and 4000 hertz were 42.5 in the right ear and 45 in the left ear. Speech recognition, at its worse in May 2015, was 76 percent in the right ear and 80 percent in the left ear. Using Table VI, the Veteran's right and left ears are both assigned Roman numeral III. Turning to Table VII, where the column of III and the row of III meet, a noncompensable (i.e., zero percent) evaluation is called for. See 38 C.F.R. § 4.86. Even if the Board were to ignore the Veteran's speech recognition sores, and instead use Table VIA in concert with Table VII, a compensable rating is still not warranted (the Board notes that use of Table VIA is warranted only in particular situations described at 38 C.F.R. § 4.86, and such circumstances are not met at the present time).

Without probative evidence of additionally reduced pure tone thresholds or reduced speech recognition, a compensable rating cannot be granted during the period on appeal. As previously stated, the Veteran's reports of difficulty understanding others are competent. However, the Board is bound by VA regulations that require the use and consideration of "a controlled speech discrimination test" using the Maryland CNC word list. 38 C.F.R. § 4.85. Accordingly, there is no basis to award a compensable rating for bilateral hearing loss. As the preponderance of the evidence is against the claim, there is no doubt to be resolved. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether a referral for extraschedular rating is warranted for the Veteran's bilateral hearing loss. See Thun, 22 Vet. App. at 115. Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required. See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

A VA audiological examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). In this regard, the 2009 and 2015 VA examination reports specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability, noting his own complaints particular relating to his difficulty understanding speech when not facing the speaker, and the need to increase the volume when listening to televisions or radios.

The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including the exceptional hearing patterns that are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing. The Veteran's complaints and those symptoms observed by his wife relate to diminished speech recognition. Diminished speech recognition testing is the foundation of the schedular criteria. Moreover, audiological testing is performed without the use of hearing aids, 38 C.F.R. § 4.85(a), and the scores represent the worst possible objective measure of performance. The Veteran does not have any symptoms from service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994). Accordingly, the Board finds that the Veteran's unique functional impairment due to hearing loss is considered in the current schedular rating criteria; therefore, the Veteran's struggle to comprehend verbal conversations is a symptom contemplated in the regulations and schedular rating criteria.  

For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's bilateral hearing loss, and the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). In the absence of exceptional factors associated with the bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Initial Rating for PTSD

In the decision on appeal, the Veteran was awarded service connection for PTSD and granted an initial evaluation of 50 percent, effective January 29, 2008. PTSD is evaluated under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 9411 (2015). 

Throughout the inial rating period on appeal, service-connected PTSD has more nearly approximated the criteria for a 70 percent rating. Specifically, PTSD has been productive of occupational and social impairment, with symptoms including obsessional rituals, sleep and memory impairments, impaired impulse control and unprovoked irritability, social isolation and avoidance behaviors, and an inability to establish and maintain effective relationships. 

Under the General Rating Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships. Id.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name. Id.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders. 38 U.S.C.A. § 1155; see 38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 4.130. The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

The Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture. GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV). Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove references to the DSM-IV, and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-5). See 79 Fed. Reg. 149, 45094 (August 4, 2014). The provisions of the interim final rule, however, apply only to applications for benefits that are received by VA or that were pending before the RO on or after August 4, 2014. Because the Veteran's claim had been received by VA in 2008, the provisions of this interim final rule do not apply. (VA adopted as final, without change, the interim final rule, effective March 19, 2015. 80 Fed. Reg. 53, 14308 (March 19, 2015)).

On VA examination in August 2008, the Veteran reported difficulty with multiple awakenings each night, nightmares, recurrent memories, flashbacks, hypervigilence, suspiciousness, irritability, and depression. The Veteran described sleep-related symptoms, and persistent recurrent recollections of in-service stressors. He avoided stimuli associated with his in-service trauma, including persistent efforts to avoid thoughts, feelings, and conversations associated with the trauma. He had a foreshortened sense of the future, and "thinks he should not live." Symptoms also included feelings of detachment or estrangement from others, increased arousal, and difficulty falling or staying asleep, heightened irritability and angry outbursts, an exaggerated startle response, and difficulty concentrating.

Mental status evaluation showed that the Veteran was well oriented, with appropriate appearance, hygiene, and behavior. His mood, however, was abnormal, and the Veteran had a flattened affect with poor concentration. He denied panic attacks, but the examiner noted "signs of suspiciousness." The Veteran presented with delusional and hallucinatory histories, but no active delusions or hallucinations were observed during his examination. There was some evidence of obsessional rituals, which were not "severe enough to interfere with routine activities," and memory was impaired to the point of forgetting names, directions, and recent events. His GAF was 55, reflecting moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). DSM-IV. The examiner concluded that "[t]he best description of the [Veteran's] current psychiatric impartment is [that] psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency."

In a September 2013 assessment performed for SSA, the Veteran was "noted to be socially isolating," showing limited interaction with others. He had good impulse control and judgment, as well as normal cognition and concentration. The assessment also confirmed that the Veteran was continuing to have marked sleep impairment, for which he was taking medication.

In May 2015, a VA examiner determined that PTSD symptoms caused "occupational and social impairment with reduced reliability and productivity." On examination, the Veteran endorsed recurrent, involuntary, intrusive, and distressing memories of his in-service stressor event. He exhibited avoidance behavior as well as persistent and exaggerated negative beliefs or expectations about himself. The Veteran had feelings of detachment from others, was irritable with angry outbursts, and had sleep disturbances. Symptoms also included depressed mood, anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including in work and work-like setting. The examiner noted that the Veteran's "focus on lack of trust, difficulties with hypervigilance, and anger outbursts . . . [cause] difficulties with social relationships." These symptoms were especially problematic in environments with more than only a few people "such the mall or church." The Veteran fished as a hobby - alone - and "his only [other] activities include[d] doing chores, watching television and walking for exercise."

The Veteran and his wife are competent to report mental health symptoms to the extent that they are capable of lay observation. Layno, 6 Vet. App. 465. In November 2008, for example the Veteran's wife wrote that the Veteran was becoming more isolated and that he had difficulty controlling his anger with others. She asserted that his "ability to have a long term friendship with someone is impossible because of his frequent mood swings and his inability to control his anger," and additionally that he had trouble with focus and memory. These descriptions of symptoms were similar to reports from the Veteran, including in his December 2008 notice of disagreement where he confirmed VA examination findings of "flattened affect, poor concentration, memory difficulties, and abnormal abstract thinking," as well as his dislike of being around others. The Board finds these reports of symptoms to be highly probative in assessing the Veteran's overall level of functioning.

Because his symptoms have resulted in an inability to establish and maintain effective relationships, the Veteran's overall level of functioning more closely reflects the criteria for the award of a 70 percent rating. Specifically, the evidence clearly reflects highly impaired impulse control, manifest by angry outbursts severe enough to limit the Veteran's ability to function around others. Additionally, evidence of impaired thinking and memory, obsessional rituals, and chronic sleep disturbance further support the granting of a 70 percent rating. 

A 100 percent evaluation, however, is not warranted. There has been no evidence of gross impairment of thought processes, the Veteran has not had persistent delusions or hallucinations, and on VA examination he has presented with generally appropriate behavior. While going to the mall or church are challenging due to the number of other people in such settings, by his own report he is still able to engage in grocery shopping, provided he does so during times with few other shoppers. The Veteran also continues to be capable to helping with household chores, and has maintained full orientation to time and place.

The schedular rating criteria used to rate the Veteran's service-connected PTSD above reasonably describe and assess his disability level and symptomatology. The schedular rating criteria specifically provides for disability ratings based on a combination of history and clinical findings. The evidence adequately reflect the Veteran's symptoms including nightmares, intrusive thoughts, anger, irritability, social isolation, hypervigilence, hyperarousal, excessive startle response, and impaired memory. These symptoms are part of or similar to symptoms listed under the schedular rating criteria. The schedular rating criteria include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychiatric symptoms. The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria. Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2015). For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's PTSD, and referral for consideration of an extra-schedular evaluation is not warranted.

Accordingly, the Board concludes that PTSD has been 70 percent disabling, and no higher, throughout the entire initial rating period on appeal. All evidence has been considered and there is no doubt to be resolved. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Additional Considerations

The Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the combined effects of Veteran's service-connected disabilities - PTSD, lumbosacral strain, radiculopathy, tinnitus, patellofemoral syndrome, right foot injury, hemorrhoids, bilateral hearing loss, and erectile dysfunction - in concluding that the schedular evaluations above are adequate, and referral for consideration of extra-schedular evaluations are not warranted. 38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. Further, the Veteran has previously sought, and been awarded, entitlement to a total disability rating based on individual unemployability, effective December 15, 2009. The effective date of that award is not on appeal, and the matter of additional entitlement with respect to his total rating is not at issue.


ORDER

An increased evaluation for lumbosacral strain, prior to December 8, 2008, is denied.

A 20 percent evaluation, and not higher, for lumbosacral strain is granted from December 8, 2008.

An initial compensable rating for bilateral hearing loss is denied.

An initial rating of 70 percent for PTSD is granted from January 29, 2008.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


